Case 1:17-cv-03273-TWP-DML Document 261 Filed 02/20/20 Page 1 of 2 PageID #: 2627



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  AMERICAN SENIOR COMMUNITIES, L.L.C.,

                  Plaintiff,

         v.

   JAMES BURKHART,
   DANIEL BENSON,
   ROGER WERNER,
   GRETCHEN ZOELLER,
   ACCD LLC (d/b/a CRUSADER HEALTHCARE
   SERVICES III),
   AMERICAN SENIOR CARE LLC,
   BRIGHT HVAC LLC,
   FINITE CAPITAL LLC (d/b/a HEALTHCARE
     BY DESIGN),                                       Case No.: 1:17-cv-3273-TWP-DML
   INDIANA UNIFORM COMPANY LLC,
   JACCD LLC (d/b/a CRUSADER IV),
   MED-HEALTHLINE SUPPLY LLC,
   OREGON PROPERTIES LLC,
   105214 INVESTMENTS LLC (d/b/a
   CRUSADER HEALTHCARE SERVICES),
   105210 INVESTMENTS LLC (d/b/a
   CRUSADER HEALTHCARE SERVICES II),

                  Defendants.


        ORDER GRANTING SECOND MOTION TO WITHDRAW APPEARANCE

         This cause is before the Court on the second motion by Benjamin J. Widlanski and

  Daniel S. Maland of the law firm Kozyak Tropin & Throckmorton, LLP and Peter A. Schroeder

  and Bradley J. Wombles of the law Norris Choplin Schroeder, LLP to withdraw their

  appearances on behalf of Defendants, James Burkhart, ACCD LLC d/b/a Crusader Healthcare

  Services III, American Senior Care LLC, JACCD LLC d/b/a Crusader IV, 105214 Investments

  LLC d/b/a Crusader Healthcare Services, and 105210 Investments LLC d/b/a Crusader

  Healthcare Services II in this matter.
Case 1:17-cv-03273-TWP-DML Document 261 Filed 02/20/20 Page 2 of 2 PageID #: 2628



         Being duly advised, the Court GRANTS the motion. The appearances of Benjamin J.

  Widlanski and Daniel S. Maland of the law firm Kozyak Tropin & Throckmorton, LLP and Peter

  A. Schroeder and Bradley J. Wombles of the law Norris Choplin Schroeder, LLP are hereby

  WITHDRAWN.

         The Court reminds Mr. Burkhart that the Burkhart Company Defendants must be

  represented by counsel. As entities, they cannot defend or seek relief in this litigation except

  through a lawyer, and they must obtain substitute counsel (Dkt. 252). The failure of the

  Burkhart Company Defendants to appear by counsel by the deadline will subject the

  Company Defendants to the entry of default.

          SO ORDERED.

          Date: 2/20/2020                          ____________________________________
                                                      Debra McVicker Lynch
                                                      United States Magistrate Judge
                                                      Southern District of Indiana


  Distribution:

  All ECF-registered counsel of record via email

  JAMES BURKHART
  15426-028
  MONTGOMERY - FPC
  MONTGOMERY FEDERAL PRISON CAMP
  Inmate Mail/Parcels
  MAXWELL AIR FORCE BASE
  MONTGOMERY, AL 36112

  DANIEL BENSON
  Montgomery B Wing
  MONTGOMERY - FPC
  MONTGOMERY FEDERAL PRISON CAMP
  Inmate Mail/Parcels
  MAXWELL AIR FORCE BASE
  MONTGOMERY, AL 36112


                                                   2
